Citation Nr: 1505092	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-35 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1970 to May 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran's claim file is electronic and the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files.


FINDING OF FACT

The evidence does not show that the Veteran's service-connected hearing loss disability, in conjunction with his education, training and work experience, render him unable to secure or follow substantially gainful employment.


CONCLUSION OF LAW

The criteria for assignment of a TDIU have not been met.  38 U.S.C.A. § 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied in a December 2010 letter to the Veteran.

The duty to assist has also been satisfied.  The Veteran's pertinent service treatment records, post-service medical records and Social Security Administration records have been secured, as well as statements by the Veteran and his representative.  The Veteran has not identified any additional outstanding evidence in these matters that could be used to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  

The Veteran was afforded VA examinations in May 2011 and March 2014.  The VA examinations are sufficient, as they are based on consideration of the Veteran's prior medical history, and described his disabilities in sufficient detail to enable the Board to make a fully informed evaluation of this claim.  The March 2014 examination, in particular, commented on the impact of the Veteran's hearing loss disability on his employability.  The Board finds these examinations are sufficient to make a determination on the issue of TDIU.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

II.  TDIU

The Veteran seeks entitlement to a TDIU.  He contends that his service-connected hearing loss disability has left him unable to find gainful employment.  

VA will grant a total rating for compensation purposes based on unemployability (TDIU) when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  Id.  

For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word "substantially" suggests an intent to impart flexibility into a determination of overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

For a Veteran to prevail on a claim for a TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether a Veteran is entitled to a TDIU, neither the Veteran's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. § 4.19.

In this case, the Veteran is service-connected for hearing loss and is in receipt of an 80 percent disability rating.  The question thus presented by this appeal is whether the Veteran in connection with his TDIU claim of November 2010 is shown to have been unable to secure or follow a substantially gainful occupation as a result of his service-connected hearing loss disability.

Evidence of record shows that the Veteran has been unemployed during the entire period on appeal and reports that he became too disabled to work in May 2006.  In his November 2010 claim for TDIU benefits, he indicated that during the last year he worked, the Veteran was employed by a large retail store.  He reported that the most he ever earned in one year was $67,130.  He reports being a high school graduate with no other education or training.  The Veteran maintains that his service-connected hearing loss disability prevents him from being gainfully employed.  

The Veteran was afforded a VA examination in May 2011 with a staff physician.  The examiner was asked to comment on the impact of the Veteran's service-connected disabilities on his employability.  The examiner noted that the Veteran has no other service-connected disabilities apart from his hearing loss.  The examiner stated that the Veteran was conversant in ordinary room levels of conversation in the examination room.  The Veteran stated that he had difficulty hearing voices on television, and as the program progresses, he needs to sequentially turn up the volume as time goes on.  The examiner stated that while he was not an audiologist, with the Veteran's hearing aids in place it was his opinion that the Veteran would be able to hear people in the nearby proximity.  The examiner noted that he did not have to repeat himself more than "very occasionally."
 
In March 2014, the Veteran underwent a VA audio examination.  The examiner noted the Veteran's reports of working in retail for his whole career, as well as maintenance and tractor trailer unloading and manual labor.  The Veteran reported that he stopped working seven or eight years ago due to ulcers on his feet and neuropathy, neither of which are service-connected disabilities.  The Veteran stated that he was not currently looking for employment.  The examiner further noted that the Veteran admitted he quit working due to medical issues with his feet, not his hearing.  The examiner stated that with amplification and reasonable accommodations as specified in the Americans with Disabilities Act, the Veteran's hearing loss alone should not significantly affect his vocational potential or limit his participation in most work activities.  The examiner concluded that employment would be "more than feasible in a loosely supervised situation."

Based on the foregoing evidence, the Board finds that the Veteran's service-connected hearing loss disability does not prevent him from obtaining and maintaining substantially gainful employment.  While the Veteran asserts that he is unemployable, the examination reports of record indicate that the impact of the Veteran's service-connected hearing loss disability would not limit his participation in most work activities.  The Board places greater probative weight on the medical opinion concerning the Veteran's employment capability than the Veteran's contentions as to the limitations caused by his disability.

Accordingly, the Board finds, based on the preponderance of evidence, that the Veteran's service-connected disability does not preclude him from obtaining and maintaining substantially gainful employment.  Therefore, the Veteran's claim for TDIU is denied.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.

In reaching the above conclusion, the Board has again considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b).


ORDER

A total disability rating based on individual unemployability is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


